department of the treasury internal_revenue_service q washington d c tax exempt and government entities may - uniform issue list ac ep pats legend taxpayer a taxpayer b amount d company c company w plan x dear in letters dated date as supplemented by correspondence dated date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a retired from his job at company c all of his retirement at the end of paperwork was completed in which taxpayer a had to elect to choose either cash or stock from the company c esop plan x and had to elect either to receive a direct distribution or to have amounts due him under plan x transferred in a direct_rollover to or ira specified below’ taxpayers a and b elected to receive cash and to have said cash totaling amount d including an esop account election form on transferred as a direct_rollover to an ira set up and maintained with company w the retirement benefits representative at company c advised taxpayer a that the distribution of amount d would go directly to company w however instead of transferring amount d directly to company w the trustee for a new ira company c’s plan x services corporation mailed certain distribution statements to taxpayer a these statements reported the distribution of amount d from plan x as a check which was transferred to company w and included a copy of a check bearing the following words non-negotiable and check no xxxx was transferred to trustee company w however attached as a last page of these statements was a contiguous piece of paper the top portion of which provided information about the distribution from plan x and the bottom portion was the actual distribution check from plan x the check in part provided that it was payable to company w f b o taxpayer a upon receipt of these statements taxpayer a assumed the direct_rollover had been completed as elected and filed the above described statements with his federal_income_tax papers for future reference taxpayer a never realized that the bottom portion of the last statement page was in fact the original distribution check of amount d taxpayers a and b while in the process of preparing their year federal_income_tax returns discovered the errormade by company c and its agents taxpayers a and b immediately took steps to correct the mistake and contacted the internal_revenue_service for assistance the form 1099-r associated with taxpayer a’s distribution from plan x indicates that no portion of amount d was taxable to taxpayer d when distributed based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 code sec_402 a provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayers a and b demonstrates a failure on the part of company c to timely accomplish a direct trustee-to-trustee rollover of amount d as directed by taxpayer a upon his retirement from company c which caused the failure of taxpayer a to satisfy the code sec_402 rollover requirements therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d thus taxpayer a is granted a period of days from the issuance of this ruling fetter to contribute amount d or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours bane frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
